By a failure to insist upon them the appellant waives all of the assignments of error, except as to the court's refusal to give at its request in writing charges 6 and 8, and the refusal of the court to grant a motion for a new trial on the ground that the verdict of the jury was so excessive and contrary to the weight of the evidence.
Charges 6 and 8 in the second alternative require too high a degree of care on the part of plaintiff. "Contributory negligence," in its legal signification, is such an act of omission on the part of plaintiff, amounting to a want of ordinary care, as, concurring or co-operating with the act of defendant, is a proximate cause or occasion of the injury complained of. Thompson v. Duncan, 76 Ala. 334.
Again, contributory negligence, to be available as a defense, must at least be a concurring proximate cause of the injury. 10 Michie's Digest, 582, § 38.
Under the former rulings of this court and *Page 429 
of the Supreme Court, according to the facts presented by this record, we cannot reverse the trial court for its failure to grant the motion for a new trial. Thompson v. So. Ry., 17 Ala. App. 406,85 So. 591.
We find no error in the record, and the judgment is affirmed.
Affirmed.